     Case 5:19-cv-01225-JPR Document 22 Filed 03/23/21 Page 1 of 1 Page ID #:3429



 1
                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   TONYA CHURCH,                    ) Case No. EDCV 19-1225-JPR
                                      )
12                     Plaintiff,     )
                                      )
13                v.                  )              JUDGMENT
                                      )
14   ANDREW M. SAUL,                  )
     Commissioner of Social           )
15   Security,                        )
                                      )
16                     Defendant.     )
17        For the reasons set forth in the accompanying Memorandum
18   Decision and Order, it is hereby ADJUDGED THAT (1) Plaintiff’s
19   request for an order reversing the Commissioner’s decision and
20   remanding the case for further proceedings is GRANTED in part and
21   DENIED in part; (2) Defendant’s request for an order affirming
22   the Commissioner’s final decision is GRANTED in part and DENIED
23   in part; (3) judgment is entered in Plaintiff’s favor on the SSI
24   claim and in Defendant’s favor on the DIB claim; and (4) this
25   action is remanded for further proceedings consistent with the
26   Memorandum Decision and Order.
27
28            March 23, 2021
     DATED:
                                        JEAN
                                           N P.
                                             P ROSENBLUTH
                                        U.S. MAGISTRATE JUDGE
